Citation Nr: 0214972	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  01-02 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for an appendectomy 
scar, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than April 28, 
2000, for the award of service connection and compensation 
for adhesions due to appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision by 
Pittsburgh, Pennsylvania RO that granted an increased (10 
percent) rating for an appendectomy scar.  The veteran 
expressed disagreement with the rating assigned in October 
2000.  In December 2000, the RO issued a Statement of the 
Case and, in January 2001, the veteran perfected his appeal 
on the question of an increased rating via VA Form 9, Appeal 
to Board of Veterans' Appeals (Form 9).  This case was before 
the Board in August 2001 when it was remanded for additional 
development.

This matter also comes before the Board on appeal from a May 
2002 rating decision by the RO which, in pertinent part, 
granted service connection and assigned a 10 percent rating 
for adhesions due to appendectomy, effective April 28, 2000.  
In July 2002, the veteran expressed disagreement with the 
effective date for the award of compensation.  In July 2002, 
the RO issued a Statement of the Case and, in August 2002, 
the veteran perfected his appeal on the question of an 
earlier effective date via Form 9.

By statements received by the RO in July and August 2002, the 
veteran may be raising the issue of entitlement to an 
effective date prior to April 28, 2000 for the assignment of 
a 10 percent rating for an appendectomy scar.  This issue has 
not been developed for appellate review.  The RO should 
clarify the veteran's intentions and take all appropriate 
action.


FINDINGS OF FACT

1.  The veteran's appendectomy scar is manifested primarily 
by objective evidence of pain on deep palpation, without 
objective evidence of functional limitation.

2.  The veteran underwent a laparotomy and lysis of intra-
abdominal adhesions at a private hospital in October 1989.

3.  On June 19, 1997, the veteran submitted a copy of the 
October 1989 operative report and written statement to the 
RO, wherein he stated, "My real concern is my . . . 
adhesions . . . ."

4.  On April 28, 2000, the veteran submitted a written 
statement to the RO, wherein he complained of "extensive 
intra-abdominal adhesions" caused by his in-service 
appendectomy.

5.  By decision dated in May 2002, the RO determined that the 
veteran was entitled to service connection for abdominal 
adhesions.  A 10 percent evaluation was assigned, effective 
April 28, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for the 
veteran's service-connected appendectomy scar have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, 4.118, 
Diagnostic Codes 7804, 7805 (2001), revised by 67 Fed. Reg. 
49,590-49,596 (2002) (to be codified at 38 C.F.R. Part 4, 
Diagnostic Codes 7804, 7805).

2.  An earlier effective date of June 19, 1997 for the award 
of service connection and compensation for abdominal 
adhesions is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.400 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by the 
December 2000 and July 2002 statements of the case and the 
May 2002 supplemental statement of the case, the veteran has 
been given notice of the pertinent laws and regulations 
governing his claims and the reasons for the denial of his 
claims.  Hence, he has been provided notice of the 
information and evidence necessary to substantiate the claims 
and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to notify the veteran whether he or the 
VA would be responsible for obtaining relevant evidence.  For 
example, in a letter to the veteran dated in March 2002, he 
was notified that the RO had failed to receive a response 
from him to their October 2001 request for private treatment 
records.  He was further notified that to save time, he 
should obtain any private medical records.  However, the VA 
could obtain such records if he submitted the complete name 
and addresses of the examiners and included authorization for 
the VA to obtain the requested materials.  The VA on its own 
has obtained relevant VA examination reports.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

It appears that all existing, pertinent evidence identified 
by the veteran as relative to this claims has been obtained 
and associated with the claims file.  Moreover, the veteran 
has undergone VA examinations in connection with his claims, 
and there is no indication that there is additional, 
pertinent evidence outstanding that is necessary for a fair 
adjudication of the claim.  Under these circumstances, the 
Board finds that the claims are ready to be considered on the 
merits.

Factual Background

Historically, the Board notes that the veteran served on 
active duty from April 1944 to February 1946.  Service 
medical records note that he underwent an appendectomy in 
1945.

The veteran filed a claim for service connection for 
"appendicitis" in April 1994.  By rating decision dated in 
June 1994, the RO granted service connection for residuals of 
an appendectomy.  A noncompensable rating was assigned under 
Diagnostic Code 7805, other scars.  This rating decision was 
upheld by decision of the Board dated in June 1997.  The 
Board determined that as there was no recent assessment of 
the scar, a compensable evaluation for its residuals was not 
warranted.

On June 19, 1997, the RO received a statement from the 
veteran, wherein he stated, "My real concern is my . . . 
adhesions."  The veteran submitted a private operative 
report, which notes that he underwent a laparotomy, lysis of 
intra-abdominal adhesions and a right hemicolectomy in 
October 1989.  The examination report did not contain 
evidence attributing the adhesions to the service connected 
disability.  On the contrary, the adhesions were attributed 
to a cholecystectomy.  Postoperative diagnosis was villous 
adenoma of ascending colon with extensive intra-abdominal 
adhesions.  Upon review of this evidence, the RO, in a 
November 1997 rating decision, denied entitlement to a 
compensable rating for an appendectomy scar, characterized as 
residuals of an appendectomy.  It was noted that the evidence 
submitted did not contain any mention of treatment of 
residuals of an appendectomy.  The veteran was notified of 
the denial of an increased rating in December 1997.  No 
specific mention was made of adhesions.  Although the veteran 
was notified of this rating decision in December 1997, he did 
not file an appeal.

On April 28, 2000, the RO received the veteran's claim for an 
increased (compensable) rating for his service-connected 
appendectomy scar.  In addition, the veteran complained of 
"extensive intra-abdominal adhesions" caused by his in-
service appendectomy.  He submitted a copy of the previously 
submitted October 1989 operative report in support of his 
claim.

During a June 2000 VA examination, the veteran complained 
that his appendectomy scar was bothering him.  He stated that 
there were a lot of times that it pulled.  He also complained 
of a lot of tension and pain in the area of the scar.  
Examination revealed a scar in the right lower quadrant of 
the abdomen that was about 9 centimeters in length.  The scar 
was well healed and slightly keloid.  It was slightly firm 
and cord-like on palpation, with tenderness according to the 
veteran.  Diagnosis was keloid formation of the right lower 
quadrant, healed but with tenderness.

By rating decision dated in June 2000, the RO granted an 
increased (10 percent) rating for the veteran's service-
connected appendectomy scar.  The veteran appealed the rating 
assigned.

In August 2001, the Board remanded the issue of entitlement 
to an increased rating for an appendectomy scar 
(characterized as residuals of an appendectomy) for 
additional development, to include a VA examination.  In 
addition, the Board directed the RO to obtain an opinion as 
to whether is was at least as likely as not that any 
abdominal adhesions exist as residuals of the veteran's in-
service appendectomy.  Thereafter, the RO was to adjudicate 
the issue of service connection for abdominal adhesions.

A May 2002 VA examination report notes the veteran's 
complaints of abdominal pain with all activity.  Examination 
revealed a 9 centimeter by 9 centimeter, smooth, linear scar 
in the right lower quadrant of the abdomen.  The examiner 
described the scar as pinkish and slightly disfiguring, but 
not poorly nourished.  The scar was tender to deep palpation.  
The scar was non-adherent and there was no underlying tissue 
loss, inflammation, edema, or keloid formation.  There was no 
ulceration or breakdown of the skin.  The scar was not 
elevated or depressed.  There was no limitation of function 
associated with the scar.

The examiner opined that it was at least as likely as not 
that the veteran had abdominal adhesions secondary to his 
appendectomy.  The examiner stated that these adhesions were 
manifested by disturbance of motility, but no bowel 
obstruction, reflux disturbances, severe peritonitis, 
diarrhea, or abdominal distention.  In addition, the examiner 
noted the veteran's complaints of pain with deep palpation 
and with activity on a daily basis; this pain was relieved 
with rest, heat, and elevation of the legs for 30 minutes.

By rating decision dated in May 2002, the RO continued the 
veteran's 10 percent rating for his appendectomy scar.  The 
RO also granted service connection for adhesions due to 
appendectomy, evaluated as 10 percent disabling, effective 
April 28, 2000.  Thereafter, the veteran appealed the 
effective date of the award of compensation for abdominal 
adhesions. 

In a statement received by the RO in August 2002, the veteran 
complained of pain and spasms in his lower right side.  He 
requested an earlier effective date of "at least Oct[ober] 
1989," the date when he was no longer able to "hold down a 
job."  The veteran also indicated that there was no 
outstanding medical evidence, as the RO had his service 
medical records and he had already submitted the hospital 
records from his last operation.

Analysis

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath, supra.  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

The Board notes that the rating criteria for disabilities of 
the skin were revised, effective August 30, 2002.  In 
general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
revised pertinent regulations are as follows: 

7801
Scars, other than head, face, 
or neck, that are deep or that 
cause limited motion: 
Rating

Area or areas exceeding 144 
square inches (929 sq. cm.).
40

Area or areas exceeding 72 
square inches (465 sq. cm.).
30

Area or areas exceeding 12 
square inches (77 sq. cm.).
20

Area or areas exceeding 6 
square inches (39 sq. cm.).
10
Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with Sec. 4.25 of this part. 


Note (2): A deep scar is one associated with 
underlying soft tissue damage. 



7802
Scars, other than head, face, 
or neck, that are superficial 
and that do not cause limited 
motion:
Rating

Area or areas of 144 square 
inches (929 sq. cm.) or 
greater
10

Note (1): Scars in widely separated areas, 
as on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and combined 
in accordance with §4.25 of this part.


Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.


7803
Scars, superficial, unstable

10



Note (1): An unstable scar is 
one where, for any reason, 
there is frequent loss of 
covering of skin over the 
scar.


Note (2): A superficial scar 
is one not associated with 
underlying soft tissue damage.


7804
Scars, superficial, painful on 
examination
10

Note (1): A superficial scar 
is one not associated with 
underlying soft tissue damage. 


Note (2): In this case, a 10-
percent evaluation will be 
assigned for a scar on the tip 
of a finger or toe even though 
amputation of the part would 
not warrant a compensable 
evaluation. (See Sec. 4.68 of 
this part on the amputation 
rule.) 


7805
Scars, other; 


Rate on limitation of function of affected 
part.



The criteria in effect prior to August 30, 2002 provided that 
a 10 percent rating is assigned for superficial scars that 
are poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2001).  Other scars that 
are not on the head, face, or neck, and that are not from 
burns, are rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7805 (2001).

The veteran is currently assigned the maximum schedular 
rating available under both the former and the revised 
versions of Diagnostic Code 7804.  The only other diagnostic 
code relating to scars that would provide for a rating higher 
than 10 percent is Diagnostic Code 7805, and the criteria for 
Diagnostic Code 7805 were not affected by the revisions in 
the regulations.  Therefore, the Board finds that 
notification of the substance of the new regulations would 
serve no useful purpose and would only delay adjudication of 
the veteran's appeal.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

As indicated above, the veteran's appendectomy scar is rated 
under Diagnostic Code 7804, which provides a maximum 10 
percent rating under both the former and revised versions.  
Under both the former and revised versions of Diagnostic Code 
7805, scars are evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  Medical evidence 
has not shown any functional limitation associated with the 
scar.  The evidence of record shows that the appendectomy 
scar is well healed and tender to palpation.  A May 2002 VA 
examination revealed that the scar was non-adherent and the 
examiner stated that there was no associated limitation of 
function.  In the absence of greater severity of the 
veteran's appendectomy scar, the 10 percent rating currently 
assigned is entirely appropriate and fully comports with the 
applicable schedular criteria.  

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  While the veteran is not currently 
working, there is no showing that the veteran's appendectomy 
scar, alone, resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise rendered inadequate the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Under these circumstances, the claim for an increased rating 
for service-connected appendectomy scar must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


Earlier Effective Date 

The veteran contends that the effective date for his award of 
service connection and compensation for abdominal adhesions 
should be at least October 1989 (when he was no longer able 
to work), if not earlier.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) (to 
the same effect).  Otherwise, in cases where the application 
is not filed until more than one year from release of 
service, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
Id.

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155. 

Historically, the veteran served on active duty from April 
1944 to February 1946.  The statement received by the RO in 
June 1997, in conjunction with the private medical evidence 
submitted at that time, indicates that service connection was 
being sought for abdominal adhesions.  By rating decision 
dated in November 1997, the RO denied entitlement to an 
increased rating for the veteran's service-connected 
appendectomy scar, but did not adjudicate the issue of 
entitlement to service connection for abdominal adhesions.  

On April 28, 2000, the RO received an additional statement 
from the veteran, wherein he maintained that his abdominal 
adhesions were related to his in-service appendectomy.  A May 
2002 VA examination report notes that the veteran's abdominal 
adhesions were at least as likely as not secondary to his in-
service appendectomy.

In May 2002, the RO granted service connection and 
compensation for abdominal adhesions, and assigned April 28, 
2000, as the effective date for the grant of service 
connection on the basis that this date is the date that the 
veteran submitted a claim for an increased rating for 
residuals of an appendectomy.

The Board notes that the veteran did not file a claim for 
service connection for abdominal adhesions within one year of 
his release from service.  Hence, by application of 38 C.F.R. 
§ 3.400, an effective date set for the grant of service 
connection could be no earlier than the date of receipt of 
the claim, or the date entitlement arose, whichever is later.

A May 2000 VA examination report is the only medical evidence 
to relate the veteran's abdominal adhesions to service.  
Therefore, an effective date may be established sooner than 
April 28, 2000, only if it were shown a claim for abdominal 
adhesions was received at some earlier time.  The veteran 
submitted an informal communication that expressed the intent 
to apply for service connection for abdominal adhesions in 
June 1997.  However, the RO did not forward an application 
form to the veteran, nor did the RO adjudicate the issue of 
service connection for abdominal adhesions.  

The Board finds that the statement received from the veteran 
on April 28, 2000 was not a new claim for service connection, 
but rather, further argument on the pending claim.  The Board 
notes that that the veteran filed a vague or general claim in 
June 1997; however, his rights and interests should not be 
foreclosed by the way in which the RO framed the issue under 
dispute.  See Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998).  Under 38 C.F.R. § 3.103(a), VA has an obligation to 
render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government.

Consequently, since the veteran's initial, pending claim of 
service connection for abdominal adhesions was received by 
the RO on June 19, 1997, the appropriate effective date of 
the award of service connection for this disability is June 
19, 1997.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).


ORDER

Entitlement to an increased rating for an appendectomy scar 
is denied.

An earlier effective date of June 19, 1997, for the grant of 
service connection and compensation for abdominal adhesions 
is granted, subject to the applicable criteria pertaining to 
the grant of monetary benefits.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

